DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 6/17/2022 which amended claims 1, 5-7, 13-15, and 19-20 and added new claims 21-24. Claims 1-24 are currently pending.  

Information Disclosure Statement
The information disclosure statement filed 6/9/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The copy of the Office Action and Search Report issued by the Taiwan Patent Office for Application No. TW11120439530 is not accompanied by an English translation or an English explanation of relevance. 

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate, and determine, from among the plurality of gases, a gas that matches the determined at least one constituent of the material composition of the at least one single particulate” in lines 6-9 in claim 1; “an analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate and determine, from among the plurality of gases, a gas that matches the determined at least one constituent of the material composition of the at least one single particulate” in lines 10-13 in claim 20; and “an analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate” in lines 3-4 in claim 24. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al. (US PGPub 2014/0255831, Hofmann hereinafter).
Regarding claim 19, Hofmann discloses a method of removing at least a single particulate from a substrate (Fig. 3, paras. [0040]-[0041], [0084], [0118]-[0120], [0123], [0129]-[0134]), said method comprising the steps of:
a. providing a plurality of reservoir vessels that store a plurality of gases, in which each reservoir vessel stores a respective gas (Fig. 3, paras. [0088]-[0091], [0110], multiple storage containers 1050, 1055, 1060, 1065, 1070, 1075 store different gases);
b. determining at least one constituent of a material composition of the at least one single particulate (Fig. 3, paras. [0084]-[0085], [0131]-[0134], an image of the surface of the substrate of the mask and the composition of defects are determined using detector 1030);
c. determining, from among the plurality of gases, a gas that matches the determined at least on constituent of the material composition of the at least one single particulate (Fig. 3, paras. [0040], [0084], [0118]-[0120], [0123], [0129]-[0134], the composition of the defects to be removed is determined from detector 1030, and the gases and gas flow rates are optimized as a function of the material composition of the defect to remove the material of the defect); and
d. providing the gas matched to the determined constituent of the material composition in an environment of the at least one single particulate (Fig. 3, paras. [0090]-[0091], [0118]-[0120], [0123], [0129]-[0134], each storage container has a respective valve 1051, 1056, 1061, 166, 1071, 1076 to control the supply and flow rate of the etch gases determined to remove the defects),
e. wherein the matched gas contributes to removing the at least one single particulate from the substrate (Fig. 3, paras. [0040]-[0041], [0084], [0118]-[0120], [0123], [0129]-[0134], the provided gases and gases flow rates are controlled according to the determined composition of the defects to be removed).
Regarding claim 22, Hofmann discloses the method of claim 19 in which the substrate comprises an optical element for extreme ultraviolet (EUV) photolithography (para. [0054], the method is used to remove defects of reflective masks for EUV range lithography). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US PGPub 2014/0255831, Hofmann hereinafter). 
Regarding claim 1, Hofmann discloses an apparatus for removing at least a single particulate from a substrate (Fig. 3), said apparatus comprising:
a. a plurality of reservoir vessels that are configured to store a plurality of gases, in which each reservoir vessel is configured to store a respective gas (Fig. 3, paras. [0088]-[0091], [0110], multiple storage containers 1050, 1055, 1060, 1065, 1070, 1075 store different gases);
b. an analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate (Fig. 3, paras. [0084]-[0086], [0131]-[0134], computer system 1140 with detector 1030 and electron gun 1018 determines an image of the surface of the substrate of the mask and determines the composition of defects are determined using detector 1030); and
c. at least one gas injection system designed to provide the gas matched to the determined constituent in an environment of the at least one single particulate (Fig. 3, paras. [0090]-[0091], [0118]-[0120], [0123], [0129]-[0134], each storage container has a respective valve 1051, 1056, 1061, 166, 1071, 1076 to control the supply and flow rate of the etch gases determined to remove the defects);
d. wherein the matched gas contributes to removing the at least one single particulate from the substrate (Fig. 3, paras. [0040]-[0041], [0084], [0118]-[0120], [0123], [0129]-[0134], the provided gases and gases flow rates are controlled according to the determined composition of the defects to be removed). Although Hofmann discloses determining, from among the plurality of gases, a gas that matches the determined at least one constituent of the material composition of the at least one single particulate (Fig. 3, paras. [0040], [0084], [0118]-[0120], [0123], [0129]-[0134], the composition of the defects to be removed is determined from detector 1030, and the gases and gas flow rates are optimized as a function of the material composition of the defect to remove the material of the defect), Hofmann does not appear to explicitly describe the analysis unit determining the gas from among the plurality of gases that matches the determined at least one constituent of the material composition of the at least one single particulate.
However, since Hofmann discloses a computer system that controls aspects of the apparatus and describes valves used to control the supply and flow rate of gases (Fig. 3, paras. [0084]-[0085], [0090]-[0091], [0118]-[0120], [0123], [0129]-[0134], computer system 1040, valves 1051, 1056, 1061, 166, 1071, 1076 for storage containers 1050, 1055, 1060, 1065, 1070, 1075), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included implementing determining the gas from among the plurality of gases that matches the determined at least one constituent of the material composition of the at least one single particulate as taught by Hofmann using the analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate in the apparatus as taught by Hofmann since including the analysis unit further designed to determine, from among the plurality of gases, a gas that matches the determined at least one constituent of the material composition of the at least one single particulate would have only required routine skill to improve optimizing the gas control for the treatment of defects while repairing local defects to reduce unintentional removal of material (see Hofmann, para. [0019]). It would have been obvious to have used the existing analysis unit as taught by Hofmann to determine the gas that matches the determined at least one constituent of the material composition of the at least one single particulate to fully integrate control over the elements of the repair apparatus to achieve the desired repair outcome for the mask. 
Regarding claim 5, Hofmann discloses further comprising: at least one microscopy system designed to image the at least one single particulate (Fig. 3, paras. [0079], [0081], [0084]-[0085], the apparatus 1000 is a modified scanning electron microscope including an electron gun 1018 that scans an electron beam 1027 to the mask 1002. The detector 1030 is used to image the defects on the surface of the substrate). 
Regarding claim 9, Hofmann discloses further comprising: at least one particle beam that initiates a local etching reaction of a first matched gas that etches the at least one single particulate and/or initiates a local deposition reaction of a second matched gas that deposits material on the at least one single particulate (Fig. 3, paras. [0040]-[0041], [0084], [0090], [0095], [0098], [0109], [0111], [0113], [0118]-[0120], [0123], [0129]-[0134], an electron beam is applied for the etching process with the determined etching gases).
Regarding claim 20, Hofmann discloses a non-transitory computer readable medium storing a computer program including instructions which, when executed by a computer, prompt an apparatus for removing at least a single particulate from a substrate to execute a method of removing at least a single particulate from a substrate (Fig. 3, paras. [0040]-[0041], [0084]-[0085], [0118]-[0120], [0123], [0129]-[0134]), wherein the apparatus (Fig. 3) for removing at least a single particulate from a substrate comprises:
a plurality of reservoir vessels that are configured to store a plurality of gases, in which each reservoir vessel is configured to store a respective gas (Fig. 3, paras. [0088]-[0091], [0110], multiple storage containers 1050, 1055, 1060, 1065, 1070, 1075 store different gases);
an analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate (Fig. 3, paras. [0084]-[0085], [0131]-[0134], computer system 1140 with detector 1030 and electron gun 1018 determines an image of the surface of the substrate of the mask and determines the composition of defects are determined using detector 1030); and
at least one gas injection system designed to provide a gas matched to the determined constituent in an environment of the at least one single particulate (Fig. 3, paras. [0090]-[0091], [0118]-[0120], [0123], [0129]-[0134], each storage container has a respective valve 1051, 1056, 1061, 166, 1071, 1076 to control the supply and flow rate of the etch gases determined to remove the defects);
wherein the matched gas contributes to removing the at least one single particulate from the substrate (Fig. 3, paras. [0040]-[0041], [0084], [0118]-[0120], [0123], [0129]-[0134], the provided gases and gases flow rates are controlled according to the determined composition of the defects to be removed); and
 wherein the method of removing at least a single particulate from a substrate comprises: 
determining the at least one constituent of the material composition of the at least one single particulate (Fig. 3, paras. [0084]-[0085], [0131]-[0134], an image of the surface of the substrate of the mask and the composition of defects are determined using detector 1030);
determining, from among the plurality of gases, a gas that matches the determined at least one constituent of the material composition of the at least one single particulate (Fig. 3, paras. [0040], [0084], [0118]-[0120], [0123], [0129]-[0134], the composition of the defects to be removed is determined from detector 1030, and the gases and gas flow rates are optimized as a function of the material composition of the defect to remove the material of the defect); and 
providing the gas matched to the determined constituent of the material composition in the environment of the at least one single particulate (Fig. 3, paras. [0090]-[0091], [0118]-[0120], [0123], [0129]-[0134], each storage container has a respective valve 1051, 1056, 1061, 166, 1071, 1076 to control the supply and flow rate of the etch gases determined to remove the defects, and the valves are controlled to supply the gases). Although Hofmann discloses determining, from among the plurality of gases, a gas that matches the determined at least one constituent of the material composition of the at least one single particulate (Fig. 3, paras. [0040], [0084], [0118]-[0120], [0123], [0129]-[0134], the composition of the defects to be removed is determined from detector 1030, and the gases and gas flow rates are optimized as a function of the material composition of the defect to remove the material of the defect), Hofmann does not appear to explicitly describe the analysis unit determining the gas from among the plurality of gases that matches the determined at least one constituent of the material composition of the at least one single particulate.
However, since Hofmann discloses a computer system that controls aspects of the apparatus and describes valves used to control the supply and flow rate of gases (Fig. 3, paras. [0084]-[0085], [0090]-[0091], [0118]-[0120], [0123], [0129]-[0134], computer system 1040, valves 1051, 1056, 1061, 166, 1071, 1076 for storage containers 1050, 1055, 1060, 1065, 1070, 1075), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included implementing determining the gas from among the plurality of gases that matches the determined at least one constituent of the material composition of the at least one single particulate as taught by Hofmann using the analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate in the apparatus as taught by Hofmann since including the analysis unit further designed to determine, from among the plurality of gases, a gas that matches the determined at least one constituent of the material composition of the at least one single particulate would have only required routine skill to improve optimizing the gas control for the treatment of defects while repairing local defects to reduce unintentional removal of material (see Hofmann, para. [0019]). It would have been obvious to have used the existing analysis unit as taught by Hofmann to determine the gas that matches the determined at least one constituent of the material composition of the at least one single particulate to fully integrate control over the elements of the repair apparatus to achieve the desired repair outcome for the mask. 
Regarding claim 21, Hofmann discloses the apparatus of claim 1 in which the substrate comprises an optical element for extreme ultraviolet (EUV) photolithography (para. [0054], the method is used to remove defects of reflective masks for EUV range lithography).
Regarding claim 23, Hofmann discloses the apparatus of claim 1 in which the analysis unit comprises a particle beam source and a detector, the particle beam source is configured to generate a particle beam, and the detector is configured to detect particles (Fig. 3, paras. [0079], [0084]-[0086], [0131], an electron gun 1018 generates and electron beam 1027, and a detector 1030 detects backscattered and/or secondary electrons). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of Ehm et al. (US PGPub 2010/0288302, Ehm hereinafter). 
Regarding claim 2, Hofmann does not appear to explicitly describe wherein the analysis unit makes use of at least one element from the group of the following techniques: energy-dispersive x-ray spectroscopy (EDX), x-ray photoemission spectroscopy (XPS), Auger electron spectroscopy (AES), secondary ion mass spectrometry (SIMS), secondary neutral mass spectrometry (SNMS), Rutherford backscattering spectrometry (RBS) and low-energy ion scattering spectroscopy (LEIS).
Ehm discloses wherein the analysis unit makes use of at least one element from the group of the following techniques: energy-dispersive x-ray spectroscopy (EDX), x-ray photoemission spectroscopy (XPS), Auger electron spectroscopy (AES), secondary ion mass spectrometry (SIMS), secondary neutral mass spectrometry (SNMS), Rutherford backscattering spectrometry (RBS) and low-energy ion scattering spectroscopy (LEIS) (Fig. 3, para. [0071], x-ray photoelectron spectroscopy (XPS) or auger electron spectroscopy (AES) monitor the contamination layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one element from the group of the following techniques: energy-dispersive x-ray spectroscopy (EDX), x-ray photoemission spectroscopy (XPS), Auger electron spectroscopy (AES), secondary ion mass spectrometry (SIMS), secondary neutral mass spectrometry (SNMS), Rutherford backscattering spectrometry (RBS) and low-energy ion scattering spectroscopy (LEIS) as taught by Ehm as the analysis unit in the apparatus as taught by Hofmann since including wherein the analysis unit makes use of at least one element from the group of the following techniques: energy-dispersive x-ray spectroscopy (EDX), x-ray photoemission spectroscopy (XPS), Auger electron spectroscopy (AES), secondary ion mass spectrometry (SIMS), secondary neutral mass spectrometry (SNMS), Rutherford backscattering spectrometry (RBS) and low-energy ion scattering spectroscopy (LEIS) is commonly used to monitor a layer of contamination using suitable techniques to monitor the effectiveness of cleaning optical elements while avoiding damage to the optical elements (Ehm, paras. [0008]-[0012], [0071]). 

Claims 3, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of Baralia et al. (US PGPub 2017/0292923, Baralia hereinafter).
Regarding claim 3, Hofmann does not appear to explicitly describe wherein the analysis unit is designed to take account of an external input in the determination of the at least one constituent of the material composition.
Baralia discloses wherein the analysis unit is designed to take account of an external input in the determination of the at least one constituent of the material composition (Figs. 11, 12, paras. [0184]-[0187], [0199], the computer system 1140 receives position data and topography data using an interface 1175). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the analysis unit is designed to take account of an external input in the determination of the at least one constituent of the material composition as taught by Baralia for the analysis unit in the apparatus as taught by Hofmann since including wherein the analysis unit is designed to take account of an external input in the determination of the at least one constituent of the material composition is commonly used to improve information about the substrate defect being repaired to further optimization the repair processes. 
Regarding claim 6, Hofmann does not appear to explicitly describe wherein the matched gas spontaneously etches the at least one single particulate.
Baralia discloses wherein the matched gas spontaneously etches the at least one single particulate (para. [0195], the etch gas alone removes marks from the substrate without the presence of the electron beam). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the matched gas spontaneously etches the at least one single particulate as taught by Baralia in the apparatus as taught by Hofmann since including wherein the matched gas spontaneously etches the at least one single particulate is commonly used as an equivalent process for etching a substrate providing acceptable removal of material from the photomask (Baralia, para. [0195]) while minimizing substrate charging.
Regarding claim 11, Hofmann does not appear to explicitly describe at least one micromanipulator unit designed to interact with the at least one single particulate. 
Baralia discloses further comprising: at least one micromanipulator unit designed to interact with the at least one single particulate (Figs. 2-8, 11, 12, paras. [0117]-[0119], [0130], [0141]-[0144], [0156]-[0161], [0199], scanning probe microscope 200 includes measuring tips to obtain topography data of defects). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one micromanipulator unit designed to interact with the at least one single particulate as taught by Baralia in the apparatus as taught by Hofmann since including at least one micromanipulator unit designed to interact with the at least one single particulate is commonly used to determine the topography of a sample surface to enable accurate defect analysis and repair (Baralia, paras. [0038]-[0040], [0142], [0161]). 
Regarding claim 12, Hofmann as modified by Baralia discloses wherein at the at least one micromanipulator unit comprises at least one micromanipulator, and wherein the at least one micromanipulator unit is designed to heat the at least one micromanipulator (Baralia, Figs. 2-5, paras. [0117]-[0119], [0123]-[0124], [0126], the positioning elements 417-437 are bimetallic elements with resistive heating to bend the cantilevers 416-436 of probes 415-435). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as modified by Baralia as applied to claim 6 above, and further in view of Nozawa et al. (US PGPub 2012/0100470, Nozawa hereinafter). 
Regarding claim 7, Hofmann as modified by Baralia does not appear to explicitly describe wherein the matched gas spontaneously etches the at least one single particulate at a rate higher than the spontaneous etch rate of the substrate at least by a factor of 2. 
Nozawa discloses wherein the matched gas etches the at least one single particulate at a rate higher than the etch rate of the substrate at least by a factor of 2 (paras. [0069]-[0071], the etch rate of one layer to another layer is in the range of 1.0 to 20.0 in a defect correction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the matched gas etches the at least one single particulate at a rate higher than the etch rate of the substrate at least by a factor of 2 as taught by Nozawa as the optimization of the spontaneous etch rates in the apparatus as taught by Hofmann as modified by Baralia since including wherein the matched gas spontaneously etches the at least one single particulate at a rate higher than the spontaneous etch rate of the substrate at least by a factor of 2 is commonly used to correctly apply correction to a mask defect through selecting an optimum etch rate selectivity while maintaining manufacturing throughput (Nozawa, paras. [0069], [0071]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claims 1 and 9 above, and further in view of Freriks et al. (US PGPub 2007/0145297, Freriks hereinafter).  
Regarding claim 8, Hofmann does not appear to explicitly describe wherein the at least one single particulate comprises tin (Sn), and the matched gas comprises at least hydrogen (H2), at least one hydrogen compound and/or at least nitrosyl chloride (NOCl).
Freriks discloses wherein the at least one single particulate comprises tin (Sn), and the matched gas comprises at least hydrogen (H2), at least one hydrogen compound and/or at least nitrosyl chloride (NOCl) (paras. [0040], [0043], [0050]-[0051], [0058], the deposition includes Sn, and the cleaning gas to remove the Sn deposits includes hydrogen gas including H2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the at least one single particulate comprises tin (Sn), and the matched gas comprises at least hydrogen (H2), at least one hydrogen compound and/or at least nitrosyl chloride (NOCl) as taught by Freriks in the apparatus of Hofmann since including wherein the at least one single particulate comprises tin (Sn), and the matched gas comprises at least hydrogen (H2), at least one hydrogen compound and/or at least nitrosyl chloride (NOCl) is commonly used to provide a cleaning system for cleaning a collector mirror in an EUV radiation source (Freriks, paras. [0008]-[0010]).
Regarding claim 10, Hofmann does not appear to explicitly describe wherein the at least one single particulate comprises tin and the at least one first matched gas comprises at least one element from the group of: a hydrogen compound, hydrogen (H2), a halogen compound, a chlorine compound, and nitrosyl chloride (NOCl). 
Freriks discloses wherein the at least one single particulate comprises tin and the at least one first matched gas comprises at least one element from the group of: a hydrogen compound, hydrogen (H2), a halogen compound, a chlorine compound, and nitrosyl chloride (NOCl) (paras. [0040], [0043], [0050]-[0051], [0058], the deposition includes Sn, and the cleaning gas to remove the Sn deposits includes hydrogen gas including H2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the at least one single particulate comprises tin and the at least one first matched gas comprises at least one element from the group of: a hydrogen compound, hydrogen (H2), a halogen compound, a chlorine compound, and nitrosyl chloride (NOCl) as taught by Freriks in the apparatus as taught by Hofmann since including the at least one single particulate comprises tin and the at least one first matched gas comprises at least one element from the group of: a hydrogen compound, hydrogen (H2), a halogen compound, a chlorine compound, and nitrosyl chloride (NOCl) is commonly used to provide a cleaning system for cleaning a collector mirror in an EUV radiation source (Freriks, paras. [0008]-[0010]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as modified by Baralia as applied to claim 12 above, and further in view of Zhao (CN 107203094, English translation provided with previous Office Action).
Regarding claim 13, Hofmann as modified by Baralia does not appear to explicitly describe wherein the at least one micromanipulator comprises a metal or metal alloy that forms an alloy with the at least one single molten particulate.
Zhao discloses wherein the at least one micromanipulator comprises a metal or metal alloy that forms an alloy with the at least one single molten particulate (Fig. 5, pages 4-5 of translation, column 22 is a titanium alloy, and heating mechanism 10 includes a laser emitter 11 to heat column 22 to remove the foreign matter 40 by heating the foreign matter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the at least one micromanipulator comprises a metal or metal alloy that forms an alloy with the at least one single molten particulate as taught by Zhao in the apparatus as taught by Hofmann as modified by Baralia since including wherein the at least one micromanipulator comprises a metal or metal alloy that forms an alloy with the at least one single molten particulate is commonly used to effectively control the removal of contamination attached to a mask while prevent damage to the mask (Zhao, abstract, pages 4-5). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of Takaoka et al. (JP 2005-084582, Takaoka hereinafter; English translation provided with previous Office Action). 
Regarding claim 15, Hofmann does not appear to explicitly describe a voltage source designed to generate a flow of electrical current between at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate. 
Takaoka discloses a voltage source designed to generate a flow of electrical current between the at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate (Fig. 9, page 3, last sentence-page 4, first paragraph of translation, a pulsed electric field is supplied to conductive probe 5 by power source 17 to remove conductive particles 1 from the photomask), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a voltage source designed to generate a flow of electrical current between the at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate as taught by Takaoka in the apparatus as taught by Hofmann since including a voltage source designed to generate a flow of electrical current between the at least one micromanipulator and the at least one single particulate that causes electromigration in the at least one single particulate is commonly used to efficiently and effectively remove conductive particles from a photomask (Takaoka, abstract, page 3, last sentence-page 4, first paragraph). 
Regarding claim 16, Hofmann discloses wherein the at least one single particulate comprises an element from the group of: a particulate which is unstable with respect to removal from the substrate, a particulate having two or more particulate fragments, and a particulate comprising a particulate agglomerate (Fig. 3-7, 9-11, para. [0096]-[0098], [0109], [0112], [0118]-[0120], [0129]-[0134], extension defect 1130 is excessive material to be removed), but Hofmann does not appear to explicitly describe wherein the gas injection system is further designed to provide, prior to the removal, a matched gas in an environment of the at least one single particulate that deposits material on the at least one single particulate. 
Takaoka discloses wherein the gas injection system is further designed to provide, prior to the removal, a matched gas in an environment of the at least one single particulate that deposits material on the at least one single particulate (Fig. 5 and associated description on page 3 of translation, a deposition gas from deposition gas supply system 8 is applied to the particle 1, and after deposition film 9 is formed, an etching gas is supplied from etching gas supply system 10 to remove the particles 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the gas injection system is further designed to provide, prior to the removal, a matched gas in an environment of the at least one single particulate that deposits material on the at least one single particulate as taught by Takaoka in the apparatus as taught by Hofmann since including wherein the gas injection system is further designed to provide, prior to the removal, a matched gas in an environment of the at least one single particulate that deposits material on the at least one single particulate is commonly used to efficiently and effectively remove adhered particles from a photomask (Takaoka, abstract).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as modified by Baralia as applied to claim 11 above, and further in view of Takaoka et al. (JP 2005-084582, Takaoka hereinafter; English translation provided with previous Office Action). 
Regarding claim 17, Hofmann as modified by Baralia discloses the matched gas contributes to removing a second portion of the at least one single particulate by spontaneous etching and/or by particle beam-induced etching (Hofmann, Fig. 3, paras. [0040]-[0041], [0084], [0090], [0095], [0098], [0109], [0111], [0113], [0118]-[0120], [0123], [0129]-[0134], an electron beam is applied for the etching process with the determined etching gases), but Hofmann as modified by Baralia does not appear to explicitly describe wherein the micromanipulator unit is designed to remove a first portion of the at least one single particulate.
Takaoka discloses wherein the micromanipulator unit is designed to remove a first portion of the at least one single particulate (Fig. 5 and associated description on page 3 of translation, the probe removes the deposition film 8 and particles 1 from the substrate), and the matched gas contributes to removing a second portion of the at least one single particulate by spontaneous etching and/or by particle beam-induced etching (Fig. 5 and associated text on page 3 of translation, etching gas supply system 10 provides an etching gas to etch deposition film 9 with electron beam 7 to remove particles 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the micromanipulator unit is designed to remove a first portion of the at least one single particulate as taught by Takaoka in the apparatus as taught by Hofmann as modified by Baralia since including wherein the micromanipulator unit is designed to remove a first portion of the at least one single particulate is commonly used to efficiently and effectively remove adhered particles from a photomask (Takaoka, abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of Musil et al. (US Patent NO. 6,753,538, Musil hereinafter).   
Regarding claim 18, Hofmann does not appear to explicitly describe wherein the gas injection system is also designed, after the removal of the at least one single particulate, to provide a reconstruction gas in the environment of the at least one single removed particulate that at least partly eliminates damage to the substrate that has arisen during the removal of the at least one single particulate.
Musil discloses wherein the gas injection system is also designed, after the removal of the at least one single particulate, to provide a reconstruction gas in the environment of the at least one single removed particulate that at least partly eliminates damage to the substrate that has arisen during the removal of the at least one single particulate (Fig. 5, col. 4, lines 1-9, col. 11, lines 26-58, following an etching process to remove material from the mask to repair the mask, a passivation layer is re-formed at the processed site). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the gas injection system is also designed, after the removal of the at least one single particulate, to provide a reconstruction gas in the environment of the at least one single removed particulate that at least partly eliminates damage to the substrate that has arisen during the removal of the at least one single particulate as taught by Musil in the apparatus as taught by Hofmann since including wherein the gas injection system is also designed, after the removal of the at least one single particulate, to provide a reconstruction gas in the environment of the at least one single removed particulate that at least partly eliminates damage to the substrate that has arisen during the removal of the at least one single particulate is commonly used to prevent damage to previously repaired locations on a mask while performing corrections at other locations of the mask (Musil, col. 11, lines 7-47).

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 4, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising a machine learning model trained to use measurement data from the analysis unit to predict the at least one constituent of the material composition of the at least one single particulate. This limitation in combination with all of the limitations of the parent claim would render claim 4 non-obvious over the prior art of record if rewritten. 
Phan et al. (US Patent No. 7,251,033, Phan hereinafter) discloses a machine learning model trained to use measurement data from the analysis unit to predict (col. 4, lines 56-67, col. 5, lines 1-46, col. 6, lines 6-51, col. 9,  lines 1-27, a machine learning model is used to infer states of the reticle based on measurement data), but as persuasively argued on pages 10-11 of the arguments filed 6/17/2022, Phan does not describe or suggest a machine learning model trained to use measurement data from the analysis unit to predict the at least one constituent of the material composition of the at least one single particulate.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the at least one micromanipulator comprises bismuth (Bi) or a bismuth alloy, and the at least one constituent of the material composition of the at least one single particulate comprises tin (Sn). These limitations in combination with the other limitations of the parent claims would render claim 14 non-obvious over the prior art of record if rewritten.

Claim 24 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 24, the prior art of record, either alone or in combination, fails to teach or render obvious at least one gas inject system designed to provide a gas matched to the determined constituent in an environment of the at least one single particulate; and at least one micromanipulator unit designed to interact with the at least one single particulate, in which the at least one micromanipulator unit comprises bismuth (Bi) or a bismuth alloy, and the at least one constituent of the material composition of the at least one single particulate comprises tin (Sn). These limitations in combination with the other limitations of claim 24 render the claim non-obvious over the prior art of record.
Hofmann discloses an analysis unit designed to determine at least one constituent of a material composition of the at least one single particulate (Fig. 3, paras. [0084]-[0086], [0131]-[0134], computer system 1140 with detector 1030 and electron gun 1018 determines an image of the surface of the substrate of the mask and determines the composition of defects are determined using detector 1030); at least one gas injection system designed to provide the gas matched to the determined constituent in an environment of the at least one single particulate (Fig. 3, paras. [0090]-[0091], [0118]-[0120], [0123], [0129]-[0134], each storage container has a respective valve 1051, 1056, 1061, 166, 1071, 1076 to control the supply and flow rate of the etch gases determined to remove the defects), wherein the matched gas contributes to removing the at least one single particulate from the substrate (Fig. 3, paras. [0040]-[0041], [0084], [0118]-[0120], [0123], [0129]-[0134], the provided gases and gases flow rates are controlled according to the determined composition of the defects to be removed), but Hofmann does not describe or suggest at least one micromanipulator unit designed to interact with the at least one single particulate, in which the at least one micromanipulator unit comprises bismuth (Bi) or a bismuth alloy, and the at least one constituent of the material composition of the at least one single particulate comprises tin (Sn).
Baralia discloses at least one micromanipulator unit designed to interact with the at least one single particulate (Figs. 2-8, 11, 12, paras. [0117]-[0119], [0130], [0141]-[0144], [0156]-[0161], [0199], scanning probe microscope 200 includes measuring tips to obtain topography data of defects), but Baralia does not describe or render obvious in which the at least one micromanipulator unit comprises bismuth (Bi) or a bismuth alloy, and the at least one constituent of the material composition of the at least one single particulate comprises tin (Sn).

Response to Arguments
Applicant’s arguments, see page 8, filed 6/17/2022, with respect to the objection to claim 20 have been fully considered and are persuasive in light of the amendment to the claim. The objection to claim 20 has been withdrawn. 
Applicant’s arguments, see page 8, filed 6/17/2022, with respect to the 35 U.S.C. § 101 rejection of claim 20 have been fully considered and are persuasive in light of the amendment to the claim. The 35 U.S.C. § 101 rejection of claim 20 has been withdrawn. 
Applicant’s arguments, see page 8, filed 6/17/2022, with respect to the 35 U.S.C. § 112(b) rejections of claims 1-20 have been fully considered and are persuasive in light of the amendment to the claims. The 35 U.S.C. § 112(b) rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments with respect to claims 1-3, 5-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 10-11, filed 6/17/2022, with respect to the 35 U.S.C. § 103 of claim 4 over Phan et al. (US Patent No. 7,251,033) have been fully considered and are persuasive. The 35 U.S.C. § 103 rejection of claim 4 over Baralia in view of Phan has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882